Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “an upstream side cassette disposed below the image forming part and accommodating the sheet”.  (emphasis added).  After this, claim 5 recites “the downstream side cassette accommodating the sheet”.  (emphasis added).  How can both the upstream side cassette and the downstream side cassette accommodate the same sheet?  Further clarification is needed.
Next, claim 5 recites “a horizontal sheet feeding mechanism conveying the sheet from the upstream side cassette and the downstream side cassette”. (emphasis added).  It is unclear how the same sheet can be fed from both the upstream side cassette and the downstream side cassette.   
Claim 5 recites the limitation "the two sheet feeding devices according to claim 1".  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,474,287 (Takahashi) (hereinafter “Takahashi”).
Regarding claim 1, Figs. 1-6 show a sheet feeding device (Fig 1) comprising: 
a pickup roller (28) that contacts a sheet (36) at a first contact point (nip between 28 and 36) in a pickup position and rotates to convey the sheet in a predetermined conveyance direction (left in Fig. 2); 
a feed roller (30) disposed on a downstream side of the pickup roller (28) in the conveyance direction (left); 
a retard roller (1) that contacts the feed roller (30) at a second contact point (nip between 1 and 30) and conveys the sheet while separating the sheet; and 

Regarding claim 3, Figs. 1-6 show a retard holder (including 5 and 17) supporting the retard roller (1) in a rotatable manner, wherein the retard holder (including 5 and 17) is provided so as to pivot around a pivot fulcrum (8) disposed on the downstream side of the3120-01293US third contact point (nip between 3 and 32) in the conveyance direction (left).  
Regarding claim 4, Figs. 1-6 show a biasing member (7) which is disposed below the retard holder (including 5 and 17) and biases the retard holder (including 5 and 17) such that the retard roller (1) is pressed on the feed roller (30) along a direction of a normal line of an outer circumferential surface of the retard roller (1) at the second contact point (nip between 1 and 30).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 5 and 6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi as applied to claim 1 above, and further in view of Japanese Publication No. 5-97262 (hereinafter “JP’262”).  With regard to claim 5, Figs. 1-6 of Takahashi show an image forming apparatus (“copying apparatus” in column 1, line 12) comprising: an apparatus main body (Fig. 1) in which the conveyance path (path in Fig. 2) is formed; and an image forming part (“copying apparatus” in column 1, line 12 inherently has an image forming part) disposed on the conveyance path and forming an image on the sheet (36), but Takahashi does not show an upstream side cassette, a downstream side cassette or a horizontal sheet feeding mechanism, as claimed.  
JP’262 shows that it is well-known in the art to provide a copying apparatus with an upstream side cassette (10a) disposed below an image forming part (including 55-60 in Fig. 1) and accommodating the sheet (P); a downstream side cassette (10b) disposed on a downstream side in a horizontal conveyance direction (right) of the upstream side cassette (10a) side by side, the downstream side cassette (10b) accommodating the sheet (P); and a horizontal sheet feeding mechanism (Fig. 8) conveying the sheet from the upstream side cassette (10a) and the downstream side cassette (10b) to a conveyance path (path in Fig. 8); wherein the horizontal sheet JP’262 that could each be replaced with the sheet feeding device  of Takahashi according to claim 1.  JP’262 shows that one of the two sheet feeding devices (Fig. 3) conveys the sheet (P) from the upstream side cassette (10a) to the horizontal 3220-01293US conveyance path (21a); and the other of the two sheet feeding devices (Fig. 3) conveys the sheet (P) from the downstream side cassette (10b) to the conveyance path (path in Fig. 8).  Since both Takahashi and JP’262 both teach sheet feeding devices for conveying sheets in copying apparatuses, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to substitute the sheet feeding device of Takahashi for each sheet feeding device of JP’262 to achieve the predictable result of feeding sheets in a copying apparatus.  Thus, all of the limitations of claim 5 are met by the cited combination of references.
Regarding claim 6, Fig. 9 of JP’262 shows that the horizontal sheet feeding mechanism (Fig. 8) is drawable from an apparatus main body (Fig. 9) along a horizontal direction (97) perpendicular to a conveyance direction.  See also Fig. 12.
Allowable Subject Matter
5.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/THOMAS A MORRISON/Primary Examiner, Art Unit 3658